Exhibit 10.2

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

This Amendment No. 1 dated as of July 1, 2013 (“Amendment”) to Employment
Agreement dated February 23, 2010 (“Employment Agreement” or “Agreement”) by and
between Fiserv, Inc., on behalf of itself and its subsidiaries and affiliates
(“Company”), and Lynn S. McCreary, an individual (“Employee”).

Unless otherwise specifically provided, terms used herein shall have the same
meaning as set forth in the Employment Agreement.

 

  1. Section 1 of the Employment Agreement is amended to delete the phrase,
“Senior Vice President and Deputy General Counsel”, and replace it with the
phrase, “Executive Vice President and General Counsel”.

 

  2. Section 3 of the Employment Agreement is deleted and replaced with the
following:

“Employee agrees to accumulate stock ownership in the Company (including for
such purposes the value of unvested restricted stock units) at a minimum level
equal to three times the value of her salary, no later than the fifth
anniversary of the date of this Amendment No. 1”.

 

  3. Section 7(a) of the Employment Agreement is deleted and replaced with the
following,

“(a) An annual base salary at a minimum rate of $350,000 per year, commencing on
the date of this Amendment No. 1, payable in accordance with the normal payroll
practices and schedule of the Company. Thereafter, the Employee’s direct
supervisor (“Direct Supervisor”) will determine Employee’s annual base salary,
it being understood by Employee that adjustments to annual base salary will be
for unusual events and will not typically be made each year. To that end,
beginning in February 2014, Employee’s Direct Supervisor will review annually
the performance of Employee. The term “annual base salary” shall not include any
payment or other benefit that is denominated as or is in the nature of a bonus,
incentive payment, commission, profit-sharing payment, retirement or pension
accrual, insurance benefit, other fringe benefit or expense allowance, whether
or not taxable to Employee as income.”

 

  4. Section 7(b) of the Employment Agreement is deleted and replaced with the
following:

“(b) In addition to the salary provided above, as of the date of this Amendment
No. 1 and thereafter, Employee shall be entitled to participate in the
Management Bonus Plan or other incentive compensation program, as offered by the
Company from time to time for senior executives of the Company. For calendar
year 2013, Employee will have a target bonus of 70% of annual base salary as of
the effective date of this Amendment No. 1 ($245,000) with an opportunity to
achieve a maximum bonus of 140% of such annual base salary ($490,000). For
calendar year 2013, the bonus payout will be prorated, it being understood that
the Target in effect from January 1, 2013 to June 30, 2013 will apply to one
half of the actual bonus, and the Target in effect as of the date of this
Amendment No. 1 will apply for one half of the actual bonus, to be paid no later
than March 15, 2014, according to the Company’s usual practice.”



--------------------------------------------------------------------------------

  5. Section 7(d)(iii) of the Employment Agreement is deleted and replaced with
the following:

“(iii) As of the date of this Amendment No. 1, Employee shall thereafter be
eligible to participate annually during the Employment Term in the Fiserv Senior
Managers and Senior Professionals Stock Option and Restricted Stock Program with
an annual target of $300,000. Nevertheless, options and restricted stock granted
thereunder may be subject to participation levels and vesting schedules not
commensurate with Employee’s position and may be determined in connection with
Employee’s annual performance evaluation. If Employee shall not be employed by
the Company on the date of grant of any options or restricted stock hereunder,
Employee shall not be entitled to any portion of any such options or restricted
stock award. Notwithstanding anything to the contrary, all awards of options or
restricted stock are subject to the approval of the Company’s Board of Directors
or its designated committee and vesting of such equity awards will follow normal
guidelines for similarly situated executives of the Company, established by the
Board of Directors of the Company at the time.”

 

  6. Section 13 of the Employment Agreement is amended to delete the phrase,
“State of Kansas”, and replace it with the phrase, “State of Wisconsin”.

IN WITNESS WHEREOF, the undersigned have hereunto set their hands.

 

EMPLOYEE:      FISERV, INC. /s/ Lynn S. McCreary      By   /s/ Jeffery W. Yabuki
Lynn S. McCreary        Jeffery W. Yabuki

Lynn S. McCreary

     President and Chief Executive Officer Printed Name      Title July 1, 2013
     July 25, 2013 Date      Date